DENIED and Opinion Filed May 26, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00376-CV

 IN RE THE STATE OF TEXAS EX REL. JOHN CREUZOT, CRIMINAL
        DISTRICT ATTORNEY OF DALLAS COUNTY, TEXAS

          Original Proceeding from the 283rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. F19-40504-T

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers
      Before the Court is the State’s May 25, 2021 Petition for Writ of Mandamus

and Emergency Motion for Temporary Relief. In its petition, the State requests the

Court compel the trial court to vacate its order issued under article 39.14 of the code

of criminal procedure compelling the State to notify the defense of the approximate

dates, locations, and conduct of the predicate acts the State will rely upon to

prosecute the defendant on a charge of continuous sexual abuse.

      To be entitled to mandamus relief, the relator must show (1) it has no adequate

remedy at law and (2) what it seeks is a ministerial act. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013). An act is ministerial if the relator has
a clear right to the relief sought. Id. The relator has a clear right to relief when the

facts and circumstances dictate but one rational decision under unequivocal, well-

settled, and clearly controlling legal principles. See id.

      After reviewing the State’s petition and the record, we conclude the State has

not carried its burden to show the trial court violated a ministerial duty in issuing the

discovery order. See id.; see also In re State ex rel. Skurka, 512 S.W.3d 444, 447

(Tex. App.—Corpus Christi 2016, orig. proceeding) (concluding discovery order

under article 39.14 requiring State to designate which jail recordings it would admit

into evidence at trial did not exceed scope of trial court’s authority so as to justify

mandamus relief in light of standard of review, work-product doctrine, facts and

circumstances of case, and trial court’s discretion in determining issues related to

discovery).

      We deny the State’s petition for writ of mandamus. Having denied the State’s

petition, we also deny as moot the State’s emergency motion for temporary relief.




                                             /Lana Myers/
                                             LANA MYERS
                                             JUSTICE
210376F.P05




                                          –2–